


EXHIBIT 10.1


WAIVER AND SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
THIS WAIVER AND SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this
"Amendment") is made and entered into on November 2, 2011, by and between
TRANSCEND SERVICES, INC., a Delaware corporation, and successor-by-merger to
Medical Dictation Services, Inc. ("Borrower"), with its chief executive office
and principal place of business at One Glenlake Parkway, Suite 1400, Atlanta,
Georgia 30328, and REGIONS BANK, an Alabama bank ("Lender"), with an office at
One Glenlake Parkway, Suite 400, Atlanta, Georgia 30328.
Recitals:
Lender and Borrower are parties to that certain Loan and Security Agreement
dated as of August 31, 2009 (as at any time amended, restated, supplemented or
otherwise modified, the "Loan Agreement") pursuant to which Lender has made
certain revolving credit and term loans (collectively, the "Loans") to Borrower.
Borrower has requested that Lender agree to amend a certain provision of the
Loan Agreement. In addition, an Event of Default under (and as defined in) the
Loan Agreement has occurred, and Borrower has requested a waiver of such Event
of Default.
Lender is willing to so amend the Loan Agreement and waive such Event of
Default, subject to the terms and provisions as hereinafter set forth.
NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
i)    Definitions. All capitalized terms used in this Amendment, unless
otherwise defined herein, shall have the meaning ascribed to such terms in the
Loan Agreement.
ii)    Amendments to Loan Agreement. The Loan Agreement is hereby amended,
effective as of September 1, 2011 to reflect the intention of the parties, by
deleting clause (b) of Section 8.2 of the Loan Agreement, and by substituting in
lieu thereof the following new clause (b):
(b)    Tangible Net Worth. Borrower shall (i) at the end of the Fiscal Quarter
ending September 30, 2011, have a Tangible Net Worth equal to or greater than
$25,000,000, (ii) at the end of the Fiscal Quarter ending December 31, 2011,
have a Tangible Net Worth equal to or greater than $22,500,000, and (iii) at the
end of each Fiscal Quarter at all times thereafter, have a Tangible Net Worth
equal to or greater than $25,000,000.
iii)    Limited Waiver of Default. An Event of Default has occurred and
currently exists under the Loan Agreement as a result of Borrower's breach of
Section 8.2(b) of the Loan Agreement (the "Designated Default"). The Designated
Default exists because of Borrower's failure to achieve a Tangible Net Worth
equal to or greater than $25,000,000 at the end of the Fiscal Quarter ending on
September 30, 2011. Borrower represents and warrants that the Designated Default
is the only Default or Event of Default that exist under the Loan Agreement and
the other Loan Documents as of the date hereof. Subject to the satisfaction of
the conditions precedent set forth in Section 9 hereof, Lender hereby waives the
Designated Default in existence on the date hereof. In no event shall such
waiver be deemed to constitute a waiver of (a) any Default or Event of Default
other than the Designated Default in existence on the date of this Amendment or
(b) Borrower's obligation to comply with all of the terms and conditions of the
Loan Agreement and the other Loan Documents from and after the date hereof.
Notwithstanding any prior, temporary mutual disregard of the terms of any
contracts between the parties, Borrower hereby agrees that it shall be required
strictly to comply with all of the terms of the Loan Documents on and after the
date hereof.
iv)    Ratification and Reaffirmation. Borrower hereby ratifies and reaffirms
the Obligations, each of the




--------------------------------------------------------------------------------




Loan Documents and all of Borrower's covenants, duties, indebtedness and
liabilities under the Loan Documents.
v)    Acknowledgments and Stipulations. Borrower acknowledges and stipulates
that the Loan Agreement and the other Loan Documents executed by Borrower are
legal, valid and binding obligations of Borrower that are enforceable against
Borrower in accordance with the terms thereof; all of the Obligations are owing
and payable without defense, offset or counterclaim (and to the extent there
exists any such defense, offset or counterclaim on the date hereof, the same is
hereby waived by Borrower); the security interests and liens granted by Borrower
in favor of Lender are duly perfected, first priority security interests and
liens; and (i) the unpaid principal amount of the Revolving Loans on and as of
November 2, 2011, totaled $-0-, and (ii) the unpaid principal amount of the Term
Loan on and as of November 2, 2011, totaled $-0-.
vi)    Representations and Warranties. Borrower represents and warrants to
Lender, to induce Lender to enter into this Amendment, that no Default or Event
of Default exists on the date hereof other than the Designated Default; the
execution, delivery and performance of this Amendment have been duly authorized
by all requisite corporate action on the part of Borrower and this Amendment has
been duly executed and delivered by Borrower; and, except as may have been
disclosed in writing by Borrower to Lender prior to the date hereof, all of the
representations and warranties made by Borrower in the Loan Agreement are true
and correct on and as of the date hereof.
vii)    Reference to Loan Agreement. Upon the effectiveness of this Amendment,
each reference in the Loan Agreement to "this Agreement," "hereunder," or words
of like import shall mean and be a reference to the Loan Agreement, as amended
by this Amendment.
viii)    Breach of Amendment. This Amendment shall be part of the Loan Agreement
and a breach of any representation, warranty or covenant herein shall constitute
an Event of Default.
ix)    Condition Precedent. The effectiveness of the amendment contained in
Section 2 hereof and the waiver contained in Section 3 hereof is subject to the
satisfaction of each of the following conditions precedent, in form and
substance satisfactory to Lender, unless satisfaction thereof is specifically
waived in writing by Lender:
(a)    Lender shall have received this Amendment, duly executed and delivered by
a Senior Officer of Borrower;
(b)    Lender shall have determined that there shall have been no change that
could have a Material Adverse Effect on any Credit Party or Subsidiary of
Borrower since the date of the most recent financial statements of such Person
delivered to Lender;
(c)    Lender shall have received resolutions of Borrower, certified by a Senior
Officer of Borrower, authorizing Borrower to enter into this Amendment, in the
form of Exhibit A attached hereto; and
(d)    Lender shall have received the waiver and amendment fee set forth in
Section 10 of this Amendment.
x)    Waiver and Amendment Fee; Expenses of Lender. In consideration of Lender's
willingness to enter into this Amendment as set forth herein, Borrower agrees to
pay to Lender a waiver and amendment fee in the amount of $750 in immediately
available funds on the date hereof, and Borrower irrevocably authorizes Lender
to make a Revolving Loan to Borrower in the amount of such waiver and amendment
fee and to disburse the proceeds of such Revolving Loan directly to itself in
payment of such waiver and amendment fee. Additionally, Borrower agrees to pay,
on demand, all costs and expenses incurred by Lender in connection with the
preparation, negotiation and execution of this Amendment and any other Loan
Documents executed pursuant hereto and any and all amendments, modifications,
and supplements thereto, including, without limitation, the costs and fees of
Lender's legal counsel and any taxes or expenses associated with or incurred in
connection with any instrument or agreement referred to herein or contemplated
hereby.
xi)    Governing Law. This Amendment shall be governed by and construed in
accordance with the internal




--------------------------------------------------------------------------------




laws of the State of Georgia.
xii)    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.
xiii)    No Novation, etc. Except as otherwise expressly provided in this
Amendment, nothing herein shall be deemed to amend or modify any provision of
the Loan Agreement or any of the other Loan Documents, each of which shall
remain in full force and effect. This Amendment is not intended to be, nor shall
it be construed to create, a novation or accord and satisfaction, and the Loan
Agreement as herein modified shall continue in full force and effect.
xiv)    Counterparts; Telecopied Signatures. This Amendment may be executed in
any number of counterparts and by different parties to this Amendment on
separate counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same agreement.
Any manually executed signature page to this Amendment delivered by a party by
facsimile or other electronic transmission shall be deemed to be an original
signature hereto.
xv)    Further Assurances. Borrower agrees to take such further actions as
Lender shall reasonably request from time to time in connection herewith to
evidence or give effect to the amendments set forth herein or any of the
transactions contemplated hereby.
xvi)    Section Titles. Section titles and references used in this Amendment
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto.
xvii)    Release of Claims. To induce Lender to enter into this Amendment,
Borrower hereby releases, acquits and forever discharges Lender, and all
officers, directors, agents, employees, successors and assigns of Lender, from
any and all liabilities, claims, demands, actions or causes of action of any
kind or nature (if there be any), whether absolute or contingent, disputed or
undisputed, at law or in equity, or known or unknown, that Borrower now has or
ever had against Lender arising under or in connection with any of the Loan
Documents or otherwise. Borrower represents and warrants to Lender that Borrower
has not transferred or assigned to any Person any claim that Borrower ever had
or claimed to have against Lender.
xviii)    Waiver of Jury Trial. To the fullest extent permitted by applicable
law, the parties hereto each hereby waives the right to trial by jury in any
action, suit, counterclaim or proceeding arising out of or related to this
Amendment.
[Remainder of page intentionally left blank; signatures begin on following
page.]




--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.


ATTEST:
 
TRANSCEND SERVICES, INC.
 
 
 
(successor-by-merger to Medical Dictation Services, Inc.)
 
 
("Borrower")
 
/s/ Larry Gerdes
By:
/s/ Lance Cornell
 
Chief Executive Officer
Name:
Lance Cornell
 
[CORPORATE SEAL]
Title:
CFO
 
 
 
 
 
 
 
REGIONS BANK
 
 
 
("Lender")
 
 
By:
/s/Scott J. Rossman
 
 
Name:
Scott J. Rossman
 
 
Title:
SVP
 











